Citation Nr: 0313828	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  98-19 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for residuals of a 
right hand injury.

2.	Entitlement to an increased rating for a right knee 
disability, currently evaluated as 20 percent disabling.

3.	The propriety of the initial 10 percent rating assigned 
for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1990 to May 
1993.

This appeal arises from a June 1998 rating action of the 
Newark, New Jersey RO that denied service connection for 
residuals of a right hand injury, granted an increased rating 
from 0 percent to 10 percent for a right knee disability, and 
granted service connection for a right hip disability and 
assigned an initial noncompensable rating therefor.  A Notice 
of Disagreement with the denial of service connection, the 
denial of a rating in excess of 10 percent for the right 
knee, and the initial noncompensable rating for the right hip 
was received in August 1998.  Inasmuch as the claim with 
respect to the right hip involves disagreement with the 
initial rating assigned, the Board of Veterans Appeals 
(Board) has characterized that issue in accordance with 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A Statement 
of the Case (SOC) was issued in September 1998, and a 
Substantive Appeal was received in November 1998.  A 
Supplemental SOC (SSOC) was issued in November 1999.

By rating action of February 2001, the RO granted an 
increased rating from            10 percent to 20 percent for 
the right knee disability, and an initial rating of           
10 percent for the right hip disability; the matters of 
ratings in excess of 20 percent and 10 percent, respectively, 
remain for appellate consideration.  In June 2001, the 
veteran's claims file was transferred to the Columbia, South 
Carolina RO, reflecting his change of residence to that 
state.  A SSOC was issued in October 2002, wherein the RO 
continued the denials of service connection for residuals of 
a right hand injury, and of ratings in excess of 20 percent 
and 10 percent for right knee and right hip disabilities, 
respectively..

In November 2002, the veteran at the RO testified at 
videoconference Board hearing before the undersigned in 
Washington, D.C.; a transcript of the hearing is of record.

In February 2003, the Board determined that additional 
evidentiary development was warranted in this case, and 
undertook such development pursuant to 38 C.F.R. § 19.9 
(2002).  In April 2003,  the Board notified the veteran and 
his representative of the additional development.


REMAND

The RO last reviewed the issues on appeal in October 2002, at 
which time it issued a SSOC that continued the denials of the 
claims on appeal.  In response to information provided by the 
veteran, the Board has since obtained and associated with the 
claims file additional VA and private medical records, as 
well as arranged for the veteran to undergo VA examination in 
May 2003.  However, the Board is unable to render a decision 
on the basis of such evidence at this time.

In this regard, the Board notes that the jurisdiction 
conferred upon the Board by 38 C.F.R. § 19.9 to adjudicate 
claims on the basis of evidence developed by the Board, but 
not reviewed by the RO, has recently been held to be invalid.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).  While the Board could 
conceivably seek a waiver of RO jurisdiction over (and hence, 
RO consideration of) the additionally-developed evidence, 
additional action by the RO, as described below, is 
warranted.  Hence, at this juncture, a remand of this matter 
to the RO is the most appropriate course of action.  

Additionally, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  
Specifically, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the service 
connection and increased rating claims currently on appeal, 
to particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See DAV v. Secretary, 327 F. 3d at 1339.   
  
The Board also finds that additional development of the 
claims is warranted.  In this regard, the Board notes that 
the VCAA requires VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

In this case, the Board afforded the veteran a VA orthopedic 
examination in May 2003 to determine the nature, extent, and 
etiology of all disabilities affecting the right hand, and 
the degrees of severity of his right knee and hip disorders.  
The examining physician was requested to render specific 
findings as to whether, during examination, there was slight, 
moderate, or severe recurrent subluxation or lateral 
instability of the right knee, or ankylosis of the knee; and 
whether there was objective evidence of pain on motion, 
weakness, excess fatigability, and/or incoordination 
associated with the right knee or right hip.  If pain on 
motion was observed, the examiner was to indicate the point 
at which pain began.  He was also requested to indicate 
whether, and to what extent, the veteran experienced likely 
functional loss due to pain and/or any of the other symptoms 
noted above during flare-ups and/or with repeated use of the 
right knee and right hip; to the extent possible, he was 
requested to express such functional loss in terms of 
additional degrees of limited motion of the right knee and 
right hip.  Lastly, the physician was requested to render an 
opinion as to whether it was at least as likely as not that 
any current disability of the right hand and/or fingers was 
the result of disease or injury incurred in or aggravated by 
the veteran's military service, to specifically include the 
documented May 1993 right middle finger injury assessed as 
possible tendinitis, ulnar deviation.  However, the May 2003 
VA examiner failed to address most of these matters, other 
than some descriptions of the veteran's pain.  

Under the circumstances, the Board finds that Stegall v. 
West, 11 Vet. App. 268 (1998), requires that this case be 
remanded to the RO to obtain a supplemental statement from 
the May 2003 VA examiner, if available, that includes all 
pertinent requested clinical findings and comments; if that 
examiner is unavailable, or is unable to furnish the 
requested findings and comments without another examination 
of the veteran, another VA orthopedic examination must then 
be conducted.  If further examination is needed, the veteran 
is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.

Prior to arranging for the veteran to undergo any additional 
evaluation or examination, the RO must obtain and associate 
with the claims file all records of pertinent outstanding 
medical treatment, to ensure that the record is complete and 
that the examiner has the veteran's fully documented medical 
history.  In this case, the Board finds that the RO should 
obtain and associate with the claims file any additional 
pertinent medical records of treatment and evaluation of the 
veteran at the VA Medical Center (VAMC) in Columbia, South 
Carolina from January 2003 to the present time.  The RO 
should also undertake efforts to obtain pertinent records 
from any additional sources of medical treatment identified 
by the veteran, following the procedures prescribed in 
38 C.F.R. § 3.159, as well as undertake any additional 
notification and/or development action warranted by the VCAA.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request the Columbia 
VAMC to furnish copies of any records of 
medical treatment and evaluation of the 
veteran for right hand, right knee, and 
right hip disorders from January 2003 to 
the present time.  All responses and 
records received should be associated 
with the claims file.

2.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims 
for service connection and for ratings in 
excess of those currently assigned, and 
specific notice as to the type of 
evidence necessary to substantiate those 
claims.  

To ensure that the duty to notify the 
veteran what evidence will be obtained by 
whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for the claimed 
disabilities that are not currently of 
record, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite him to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.

4.  After receiving the veteran's 
response (or a reasonable time period for 
his response has expired), the RO should 
assist him in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should return the claims 
file to Rodney Alan, M.D., at the 
Columbia VAMC for supplemental findings 
and comments pertaining to his 
examination of the veteran on May 31, 
2003.  

If Dr. Alan is not available, or is 
unable to provide the requested findings 
and comments without additional 
examination of the veteran, then the RO 
should afford the veteran another VA 
orthopedic examination of the right hand, 
right knee, and right hip.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report must 
include discussion of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies, including X-rays, consultations, 
and range of motion testing of the right 
knee and right hip (expressed in degrees, 
with standard ranges provided for 
comparison purposes) should be 
accomplished, and all clinical findings 
pertaining to the right hand, right knee, 
and right hip should be reported in 
detail and correlated to a specific 
diagnosis.  Dr. Alan (or the physician 
who examines the veteran) should render 
specific findings as to whether, during 
examination, there is slight, moderate, 
or severe recurrent subluxation or 
lateral instability of the right knee, or 
ankylosis of the knee; and whether there 
is objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
knee or right hip.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use of the 
right knee and right hip; to the extent 
possible, he should express such 
functional loss in terms of additional 
degrees of limited motion of the right 
knee and right hip.  

The physician should also render an 
opinion as to whether it is at least as 
likely as not that any current disability 
of the right hand and/or fingers is the 
result of disease or injury incurred in 
or aggravated by the veteran's military 
service, to specifically include the 
documented May 1993 right middle finger 
injury assessed as possible tendinitis, 
ulnar deviation.  

All examination findings, together with 
the complete rationale for the opinions 
expressed, should be set forth in a 
printed (typewritten) report.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
service connection for a right hand 
disability, a rating in excess of 20 
percent for a right knee disability, and 
the propriety of the initial 10 percent 
rating assigned for a right hip 
disability, in light of all pertinent 
evidence and legal authority.

9.  If any of benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC (to include a summary of 
the laws codifying and the regulations 
implementing the VCAA, and clear reasons 
and bases for the RO's determinations), 
and afford them the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he and his 
representative may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


